Citation Nr: 0022983	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for arthritis of the 
left ankle. 

3.  Entitlement to a rating in excess of 20 percent for 
service-connected left knee disability for the period prior 
to September 14, 1999.

4.  Entitlement to a rating in excess of 30 percent for 
service-connected pes planus, bilateral with arthritis of 
right navicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In November 1991, the RO denied the veteran's 
claims of entitlement to service connection for a right knee 
disorder, and denied claims for increased ratings for 
service-connected left knee disorder and pes planus.  The 
veteran appealed all denials.  In October 1992, the RO denied 
a claim of entitlement to service connection for arthritis of 
the left ankle.

On August 4, 2000 the Board received a letter from the 
veteran in which he argued why he should have been evaluated 
100 percent from 1991.  His letter addressed the issue of 
individual unemployability.  The Board points out that a 
total rating based on individual unemployability had been 
granted by the RO in May 1999, effective from March 23, 1999.  
The RO notified him of the decision by letter dated May 28, 
1999.  The veteran wrote a letter to the RO that was received 
in or about February 2000 in which he appears to be 
disagreeing with the effective date of the unemployability 
rating.  At least, in the Board's opinion, the letter can be 
construed as entering a notice of disagreement with the 
effective date of May 
1999.  The veteran expanded on his assertion of an earlier 
effective date in his letter to the Board received August 4, 
2000.  The issue of an earlier effective date is referred to 
the RO for adjudication.  



FINDINGS OF FACT

1.  In January 1980, the Board denied the veteran's claim of 
entitlement to service connection for a right knee disorder 
secondary to his service-connected left knee disorder.

2.  The evidence received since the Board's January 1980 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.   The claims file does not contain any current competent 
medical evidence showing that there is a nexus between the 
veteran's left ankle arthritis and his service.

4.  The veteran's postoperative left knee injury is 
productive of arthritis and a limitation of extension to 20 
degrees.

5.   The veteran's service-connected bilateral pes planus is 
manifested by symptomatology that includes subjective 
complaints of pain, weakness and swelling, and objective 
findings that include a diagnosis of bilateral pes planus and 
the use of arch supports.

6.   The veteran's service-connected pes planus disability is 
also manifested by X-ray evidence of arthritis of the right 
navicular joint and evidence of pain on use.



CONCLUSIONS OF LAW

1.  The Board's January 1980 decision, which denied a claim 
of entitlement to service connection for a left knee 
disorder, became final.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 2000).

2.  New and material evidence has not been received since the 
Board's January 1980 decision denying the veteran's claim for 
service connection for a right knee disorder; thus the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim for left ankle arthritis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

4.  Prior to September 14, 1999, the criteria for a 30 
percent evaluation for service-connected postoperative left 
knee injury, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 
5003, 5010, 5261 (1999).

5.  The criteria for a rating in excess of 30 percent for a 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5276 (1999).

6.  The criteria for entitlement to a separate rating of 10 
percent for arthritis of the right navicular joint have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.59, 4.71a, Diagnostic Code 5003 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In January 1980, the Board denied the veteran's claim of 
entitlement to service connection for a right knee disorder.  
The Board's decision was final.  38 U.S.C.A. § 7104(b).  

In September 1991, the veteran attempted to reopen his claim 
for service connection for a right knee disorder.  In 
November 1991, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran has appealed.

A claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for a right knee disorder.  When a claimant seeks to reopen a 
claim based upon additional evidence, VA must perform a 
three-step analysis.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  First, VA must determine whether the evidence is 
new and material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the Board's January 1980 decision.

In this case, the evidence of record at the time of the 
Board's January 1980 decision included the veteran's service 
medical records, records from the St. John's Medical Center 
(St. John's), dated in January and June of 1979, VA 
examination and hospital reports, dated between 1967 and 
1979, statements from the veteran, and a lay statement from 
N.J.M.   This evidence showed that the veteran argued that 
his left leg had weakened due to his service-connected 
disorder, causing him to fall and injure his right knee.  
Service medical records showed that he was not treated or 
otherwise diagnosed with a right knee disorder during 
service.  The evidence from St. John's showed that he was 
treated for a strained right knee in January 1979 after he 
reported that he had fallen on some ice.  There was no 
mention of the left leg weakening or giving way.  St. John's 
records also showed that he was treated for a left knee 
contusion in June 1979.  A VA report, dated in June 1979, 
contained evidence of a torn medial meniscus in the right 
knee, with normal X-rays.  A lay statement from N.J.M. showed 
that it was asserted that the veteran's left leg supposedly 
gave way as he was walking in icy conditions, causing him to 
fall and injure his right knee.  

Based on this evidence, the Board denied the veteran's claim 
in January 1980, after it determined that the preponderance 
of the evidence did not show that any right knee disorder was 
related to his service-connected left knee disorder.

Evidence received since the Board's January 1980 decision 
includes VA outpatient treatment and examination reports, and 
records from private health care providers, collectively 
dated between 1980 and 1999.  This evidence was not of record 
at the time of the Board's January 1980 decision, is not 
cumulative, and is "new" within the meaning of Elkins, 
supra.  

However, the Board finds that material evidence has not been 
received to reopen the claim for service connection for a 
right knee disorder on any basis, and that the Board's 
January 1980 denial of the claim remains final.  In general, 
the Board notes that this evidence shows that the veteran now 
has arthritis in his right knee.  Of particular note, a VA 
joints examination report, dated in March 1997, indicates 
that the veteran has early mild osteoarthritis of the right 
knee, and that this is unrelated to any other disorder.  None 
of the submitted medical records contain competent medical 
evidence showing that the veteran has a right knee disorder 
which began during or as the result of some incident of 
active service, or as the result of a service-connected 
disability, to include his service-connected left knee 
disability.  In summary, the materials submitted to reopen 
the claim individually or in combination with previously 
assembled evidence are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra.  Therefore, the Board finds 
that new and material evidence has not been received to 
reopen a claim for service connection for a right knee 
disorder.  As such, the Board's January 1980 denial of the 
claim remains final.  38 U.S.C.A. § 7105(c).

The only other pertinent evidence received since the Board's 
January 1980 denial of the claim consists of written 
testimony from the veteran.  A review of the veteran's 
statements shows that it is essentially argued that he 
developed a right knee disability as a result of a fall 
caused by his left leg giving out, which in turn was due to 
his service-connected left knee disability.  However, his 
assertions are within the scope of arguments which were of 
record at the time of the Board's January 1980 decision.  In 
addition, laypersons are not competent to give a medical 
opinion as to causation.  Therefore, these statements are not 
new and material evidence, see Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999), and are insufficient to reopen the 
claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); Moray 
v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the Statement of the Case 
and Supplemental Statement of the Case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).  

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1999);  
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  The Board 
also notes that the Court has held that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Service medical records do not contain complaints, treatment 
or a diagnosis involving the left ankle, to include left 
ankle arthritis.  The veteran's separation examination 
report, dated in August 1964, shows that his musculoskeletal 
system was clinically evaluated as normal.

The claims file includes reports from  between 1991 and 1999.  
Of particular note, a VA examination report, dated in 
November 1999, notes degenerative joint disease, left ankle.  
An accompanying X-ray report for the left ankle notes mild 
soft tissue swelling, no fracture.  A VA examination report, 
dated in March 1994, notes minimal arthritic changes of the 
foot, and "degenerative ankle arthritis."  

The Board finds that the veteran's claim for service 
connection for left ankle arthritis is not well grounded.  
Initially, the Board notes that there is no evidence of left 
ankle arthritis within a year of separation from service to 
render the claim well grounded under 38 C.F.R. §§ 3.307, 
3.309.  In this regard, the first evidence of left ankle 
arthritis is found in the March 1994 VA examination report.  
Thus the first evidence of treatment for the claimed 
condition comes approximately 30 years after separation from 
service.  In addition, the claims file does not contain 
competent evidence showing that there is a nexus between the 
veteran's left ankle arthritis and his service, or a service-
connected condition.  See 38 C.F.R. § 3.310.  Nor is there 
any competent evidence that the veteran's left ankle 
arthritis has been aggravated by a service-connected 
condition, to include his bilateral pes planus and left knee 
disability.  See Allen, supra.  Therefore, the Board 
concludes that there is no evidence in the record which would 
support a grant service connection for a left ankle 
arthritis.  Without such a nexus, the claim of entitlement to 
service connection for left ankle arthritis is not well 
grounded.  Accordingly, the claim for left ankle arthritis 
must be denied.  See 38 C.F.R. §§ 3.303;  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

The Board has considered the veteran's assertions to the 
effect that he has left ankle arthritis as a result of his 
service.  However, the veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
as to a diagnosis, or as to the etiology of the claimed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, this argument does not provide a factual predicate 
upon which service connection may be granted. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


III.  Increased Ratings

As an initial matter, the Board finds that the veteran's 
claims for increased evaluations for his service-connected 
left knee injury and pes planus, bilateral with arthritis of 
right navicular joint, are well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran is seeking an 
increased rating, an assertion of an increase in severity is 
sufficient to render the increased rating claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing the evidence of record, the Board finds that 
this evidence allows for a proper review of the veteran's 
claims and that no useful purpose would be served by 
remanding the veteran's claims for further development. 

A.  Left Knee

The Board first notes that in February 1967, the RO granted 
service connection for a "postoperative left knee injury," 
evaluated as 10 percent disabling.  In June 1979, the RO 
increased this rating to 20 percent.  

In September 1991, the veteran filed a claim for an increased 
rating, and in November 1991, the RO denied his claim.  The 
veteran appealed.  Additional evidence was subsequently 
submitted which showed that the veteran underwent a total 
left knee arthroplasty on September 14, 1999.  In February 
2000, the RO determined that the veteran's postoperative left 
knee injury was more appropriately characterized as 
"advanced degenerative joint disease, left knee, status post 
total knee arthroplasty."  The RO granted a 100 percent 
rating for this disability, and  prospectively assigned an 
effective date from September 14, 1999 to October 31, 2000.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).  The RO 
also prospectively assigned a 30 percent rating for the 
veteran's left knee disability, effective November 1, 2000.  
See id.  Whether the veteran is entitled to a higher rating 
than the minimum of 30 percent is an issue referred to the RO 
for adjudication.  The current issue is whether the veteran 
is entitled to a rating in excess of 20 percent for his 
service-connected left knee injury prior to September 13, 
1999.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 (1999).  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

For the time period in issue, the veteran's left knee 
disability was characterized as a postoperative left knee 
injury.  This condition is not specifically listed in the 
diagnostic codes of the VA's disability rating schedule.  
Where the particular disability for which the veteran is 
service connected is not listed, it will be permissible to 
rate under a closely related disease or injury in which not 
only are the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

The veteran's postoperative left knee injury is rated by 
analogy to "other" impairment of the knee, under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257.  See 38 C.F.R. §§ 4.20, 
4.27.  Under  DC 5257, a 20 percent rating will be assigned 
for an impairment of the knee manifested by moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is to be assigned only when such symptomatology may be 
more appropriately characterized as "severe. " 

A VA joints examination report, dated in October 1991, shows 
that the veteran complained of left knee pain and swelling.  
On examination, the left knee had crepitus and catching.  The 
left knee had 5 degrees less than full extension and flexion 
to 95 degrees.  X-rays of the left knee revealed marked 
arthritic changes.

A VA joints examination report, dated in June 1993, shows 
that the veteran complained of left knee pain.  On 
examination, he had no swelling or deformity, and the left 
knee was without sensation.  The left knee had flexion to 90 
degrees and extension to 180 degrees.  The relevant diagnosis 
was left knee recurrent pain secondary to surgery in 1963 
(meniscectomy).  

A VA joints examination report, dated in March 1994, shows 
that the veteran complained of left knee pain and difficulty 
walking.  On examination, he had swelling, slight deformity 
from multiple knee surgeries, with no other impairment of the 
knee.  The left knee had flexion to 80 degrees and full 
extension.  X-rays revealed status post osteotomy, internal 
fixation of tibia, left, marked arthritic changes, left knee.  
The diagnosis was post-traumatic degenerative arthritis, 
status post surgeries times four.

A VA joints examination report, dated in February 1996, shows 
that the veteran complained of left knee pain.  On 
examination, he had no swelling.  The left knee had flexion 
to 90 degrees.  In the sitting position, the left knee had no 
flexion, and extension was to 45 degrees.  The diagnosis was 
old knee injury with multiple subsequent operations, rule out 
degenerative changes in the knee joint.  An accompanying X-
ray report shows that the impressions were status post 
apparent osteotomy of the fibular head and internal fixation 
of the proximal tibia, possibly from old lateral tibial 
plateau fracture, and DJD primarily involving the medial 
femoral tibial and patellar femoral compartments, with no 
evidence of changes since the study in June 1993.

A VA joints examination report, dated in March 1997, shows 
that the veteran complained of left knee pain.  On 
examination, he walked with a limp favoring his left knee.  
There was no swelling, deformity, subluxation or instability.  
The left knee had flexion to 100 degrees and extension to -5 
degrees.  There was mild pain noted, and no neurological 
problems.  The relevant diagnosis was moderate post-traumatic 
osteoarthritis of the left knee.  An accompanying X-ray 
report shows that the impressions were post-surgical changes 
in the left knee, old fracture, lateral tibial plateau, and 
osteoarthritis of the left knee, post-traumatic in nature, 
unchanged.

Records from St. Francis Hospital (St. Francis), dated in 
March 1997, indicate that the veteran was primarily treated 
for dyspnea.  However, these reports contain ancillary 
notations indicating that he used a knee brace on his left 
knee, and that his activities were limited by the need to 
keep his left lower extremity elevated.  He was noted to have 
deep venous thrombosis involving his left lower limb.  St. 
Francis reports, dated in February 1999, indicate that the 
veteran's history included a corrective upper tibial 
osteotomy with application of a lateral plate in November 
1991 due to advanced medial compartment degenerative joint 
disease (DJD).  The current findings indicated that he walked 
with a limp favoring his left knee, that the left knee had 
flexion from 20 to 100 degrees.  There was no obvious 
ligamentous laxity.  The relevant diagnoses were advanced 
DJD, left knee, and status postoperative valgus upper tibial 
osteotomy.  Subsequent reports, also dated in February 1999, 
show that he underwent a removal of plate and screws from 
proximal left tibia on an outpatient basis.  The physician 
indicated that the veteran tolerated the procedure well and 
was taken to the recovery room in satisfactory condition.  

VA outpatient treatment reports, dated between 1997 and July 
1999, show occasional treatment for complaints of left knee 
pain, and that he received medications for control of his 
pain that included Feldene.

The veteran's left knee is shown to have arthritis.  Under 
38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  

Under 38 C.F.R. § 4.71a, DC 5261 (1999), a 30 percent rating 
is assigned where extension in the leg is limited to 20 
degrees.  In this case, the February 1999 reports from St. 
Francis include findings of "flexion from 20 to 100 
degrees."  The Board interprets this finding to show that 
the left knee had extension of 20 degrees, and flexion to 100 
degrees.  See 38 C.F.R. § 4.71, Plate II (showing that normal 
extension and flexion of the knee is from 0 to 140 degrees).  
Therefore, it appears that the veteran has the required 
limitation of extension to meet the criteria for a 30 percent 
rating under DC 5261, and the Board finds that a rating of 30 
percent is warranted for the veteran's left knee disability.  
A rating in excess of 30 percent is not warranted under DC 
5261, as this code requires that for a 40 percent rating, 
extension must be limited to 30 degrees, and this is not 
shown by the evidence.

The Board notes that the veteran has reported that he has a 
great deal of pain and weakness in his knee, and that he 
wears a knee brace on his left knee.  VA is required to take 
pain symptoms and weakness into account, to the extent they 
are supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  Specific 
clinical findings include a finding of chronic knee pain, and 
arthritis.  The Board has also considered the limitations as 
set forth in the evidence.  However, the Board notes that the 
evidence does not show atrophy or other functional loss due 
to left knee pathology which would support a conclusion that 
a rating in excess of 30 percent is warranted under DC 5261, 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  
Hence, a rating in excess of 30 percent is not warranted.  
Based on the foregoing, there is no current evidence that the 
veteran's left knee is manifested by a limited range of 
motion such that an additional rating is warranted under DC 
5261.  Id.  

Finally, in the absence of evidence of ankylosis (DC 5256) or 
impairment of the tibia and fibula involving nonunion (DC 
5262), there is no basis for evaluating of the veteran's 
disability under any other diagnostic code.  See 38 C.F.R. § 
4.71, Diagnostic Codes 5256, 5262 (1999).

B.  Pes Planus, Bilateral, with Arthritis of Right Navicular 
Joint

The veteran's bilateral pes planus has been service-connected 
pursuant to 38 C.F.R. § 4.71a, DC 5276, with an evaluation 
for a 30 percent disability.  Under DC 5276, a disability 
rating of 30 percent is contemplated in cases of  "severe" 
bilateral flat feet, manifested by objective evidence of 
marked deformity on pronation or abduction, etc., with pain 
accentuated on manipulation and use, indications of swelling 
on use, or characteristic callosities.  To warrant the next 
higher evaluation of 50 percent, DC 5276 requires that the 
condition must be "pronounced," i.e., manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.  

The evidence includes a VA examination report, dated in 
October 1991, which contains diagnoses that include bilateral 
pes planus with valgus of talar joint.  An accompanying X-ray 
report showed bilateral pes planus with minimal arthritic 
changes of the right foot at the talonavicular joint.  

A VA examination report, dated in June 1992, notes a history 
of removal of Morton's neuromas, both feet, in 1986.  The 
veteran complained of constant pain in both ankles.  On 
examination, there was diffuse tenderness, and flat fleet by 
visual inspection.  All ranges of motion were limited by 
pain, and a full range of motion was not possible.  The feet 
had well-healed scars, two centimeters long, over the second 
and third toe interspaces.  There was a bunion on the right 
toe, medially.  There were no secondary skin or vascular 
changes.  X-rays revealed pes planus.  The diagnosis was pes 
planus bilaterally, Morton neuromas both feet, probable early 
diabetic neuropathy of both feet, and arthritis (mild) right 
foot.

A VA examination report, dated in March 1993, shows that the 
veteran complained of swollen ankles.  One examination, there 
was no deformity noted, and function was found to be good 
with a full range of motion.  There were no vascular changes.  
The diagnosis was degenerative ankle arthritis.  This 
arthritis was described as minimal in the report.

A VA examination report, dated in August 1994, shows that the 
veteran complained of swelling and pain upon walking for long 
periods of time or if he was sitting for any extended period 
of time.  On examination, there was a normal range of motion 
of the feet, bilaterally.  The feet were normal in appearance 
and function, with no secondary vascular or skin changes.  
The diagnosis was pes planus.  
 
A VA examination report, dated in April 1996, shows that the 
veteran complained of recurrent right ankle swelling, 
weakness and pain.  On examination, the gait showed a low 
heel strike and low pushoff, with antalgic gait due to the 
left knee and right ankle.  There was no deformity, other 
than a swollen right ankle and pes planus.  The circumference 
of the right ankle was 27 centimeters (cm.) as compared to a 
left ankle circumference of 25.5 cms.  Function was normal.  
X-rays of the right foot resulted in an impression of 
evidence of old trauma involving the lateral malleolus.  The 
diagnosis was fracture, old, healed, right ankle with 
residual pain, swelling and disturbance of function.  There 
were no secondary vascular or skin changes.

A VA examination report, dated in November 1999, shows that 
the veteran complained of swelling and stiffness in his 
ankles.  He denied heat or redness.  He complained that he 
had difficulty standing and trying to walk two blocks, 
although he felt that he could walk two miles if he had to.  
He stated that he had been given "shoe inserts and diabetic 
shoes since he is diabetic."  He sometimes used Ace 
bandages, elevated his feet, and took Tylenol.  On 
examination, dorsiflexion of both ankles was from 0 to 20 
degrees.  Plantar flexion was from 0 to 45 degrees, 
bilaterally.  The feet were not edematous and there was no 
painful motion, callosities or skin breakdown.  There was no 
unusual shoe wear pattern, and no skin or vascular changes.  
He did not have high arches, hammertoes or claw feet, and his 
feet were noted to be flat.  There was no forefoot or midfoot 
malalignment.  The Achilles heel tendons revealed good 
strength particularly when the veteran was standing.  X-rays 
of the left ankle showed mild soft tissue swelling, no 
fracture.  The relevant diagnosis was degenerative joint 
disease of the right and left ankles with mild to moderate 
functional loss during a flare up, and bilateral pes planus 
with mild to moderate functional loss in the feet with more 
moderate functional loss during a flare up.  The primary 
limiting factor was noted to be pain, with incoordination 
less of a factor, although there was mild to moderate loss 
due to incoordination.  All of these factors were said to 
limit motion.

The Board finds that the criteria required for a 50 percent 
evaluation have not been met.  It is apparent that the 
veteran's pes planus, bilateral with arthritis of right 
navicular joint, is manifested by pain, and that he has been 
using supports for his foot condition.  However, a review of 
the evidence shows that there is insufficient evidence of a 
pronounced condition such that an evaluation of 50 percent is 
warranted.  For example, there is no objective evidence of 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, or marked inward displacement and severe spasms.  
The veteran reported that he had difficulty standing and 
trying to walk two blocks, although he felt that he could 
walk two miles if he had to.  In particular, when the 
findings in the veteran's November 1999 examination report 
are considered in conjunction with the examiner's 
determination that the veteran had bilateral pes planus with 
mild to moderate functional loss in the feet with more 
moderate functional loss during a flare up, the Board finds 
that the greater weight of the evidence shows that the 
veteran does not experience symptoms compatible with a 50 
percent disability rating under DC 5276.

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted on the basis of functional loss 
due to pain.  However, the veteran's subjective complaints of 
pain have already been contemplated in the criteria of DC 
5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).  

The veteran has been service-connected for arthritis of the 
right navicular joint.  Under 38 C.F.R. § 4.71a, DC 5271, 
ankle, limited motion of, moderate, warrants a 10 percent 
evaluation.  Marked limitation of motion warrants a 20 
percent rating.  In this case, the most recent examination 
report of record is the November 1999 VA examination report, 
which includes diagnoses noting that the veteran has 
degenerative joint disease of the right ankle with mild to 
moderate functional loss with moderate functional loss during 
flare up.  On examination, the veteran had dorsiflexion of 
both ankles from 0 to 20 degrees.  Plantar flexion was from 0 
to 45 degrees, bilaterally.  See 38 C.F.R. § 4.71, Plate II 
(showing that normal dorsiflexion of the ankle is from 0 to 
20 degrees, and normal plantar flexion is from 0 to 45 
degrees).  Accordingly, a limitation of motion in the right 
ankle due to arthritis is not shown.

However, the Court has held that, when read together, 38 
C.F.R. §§ 4.59 and Part 4, DC 5003, state that "painful 
motion of a major joint ... caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint ... even though there is no actual limitation of 
motion."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Accordingly, the Board finds that an evaluation of 
10 percent is warranted for this disability under the 
provisions of 38 C.F.R. §§ 4.59 and Part 4, Diagnostic Code 
5003, as interpreted by the Court in Lichtenfels.  On this 
basis, the Board finds that the veteran's painful right 
ankle, combined with the diagnosis of arthritis of the right 
ankle on X-ray findings, warrants an additional 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5003.  In addition, the 
Board finds that there is no basis for a higher separate 
rating as the record does not show that such arthritis pain 
results in additional functional loss.  DeLuca.

Therefore, based on its review of all the evidence, the Board 
finds that the overall symptomatology and pathology of the 
veteran's pes planus, bilateral with arthritis of right 
navicular joint more nearly approximates the criteria for a 
finding of a 30 percent evaluation, with a separate 10 
percent rating for his arthritis, right navicular joint.  

Based on the foregoing, the Board finds that the veteran's 
bilateral pes planus disability is properly evaluated as 30 
percent disabling under DC 5276, and that an additional 10 
percent is warranted for painful noncompensable limitation of 
motion of the right ankle due to arthritis.  38 C.F.R. 
§§ 4.27, 4.59, 4.71a, DC's 5003, 5276. 


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a left knee disorder 
is denied.

Service connection for arthritis, left ankle, is denied.

A 30 percent rating for postoperative left knee injury, for 
the appeal period prior to September 14, 1999, is granted, 
subject to provisions governing the payment of monetary 
benefits.  

A rating in excess of 30 percent for pes planus, bilateral, 
with arthritis of right navicular joint, is denied.

A separate 10 percent rating for arthritis, right navicular 
joint, is granted, subject to provisions governing the 
payment of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

